Citation Nr: 1146770	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.
 
2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that, in pertinent part, denied entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in New York, New York.  At that time, the Veteran submitted additional evidence, with a waiver of Agency of Original Jurisdiction (AOJ) consideration of the same.  A transcript of the hearing has been associated with the claims file. 

The Board notes that the issue of the Veteran's representation is not entirely clear.  A VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in July 2001, in favor of New York State Division of Veterans Affairs, is of record.  However; such appointment was revoked when the Veteran filed another VA Form 21-22, dated in June 2002, in favor of The American Legion.  Review of the record indicates that the New York State Division of Veterans Affairs as well as The American Legion represented the Veteran during the course of the present appeal.  The Board notes that only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2011).  The Board, with the most recent VA Form 21-22 in favor of The American Legion, together with the fact that The American Legion represented the Veteran in the most recent action taken on the claim, the Board's August 2011 hearing, finds that the current representative is indeed The American Legion. 


FINDINGS OF FACT

1.  In a March 2006 decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

2.  The additional evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, now captioned as entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, and raises a reasonable possibility of substantiating the claim. 

3.  There is probative evidence of record supporting the conclusion that the Veteran's hypertension is aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, now captioned as entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.
38 U.S.C.A. § 5108(West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Resolving all reasonable doubt in the Veteran's favor, hypertension is proximately aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

In light of the favorable disposition, as to whether new and material to reopen the Veteran's previously denied claim, as well as entitlement to service connection, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time. 


New and Material Evidence

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, was previously denied in a March 2006 rating decision.  Although the RO, in September 2009, did not consider whether there was new and material evidence to reopen the Veteran's previously denied claim, the Board must consider such because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed this application to reopen his claim in December 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in March 2006 consisted of the Veteran's claim, his service treatment records, and his VA and private treatment records.  The RO found that the medical evidence of record indicated that the Veteran's hypertension was not caused by his diabetes mellitus.  The Veteran's claim was denied.  The March 2006 rating decision was not appealed and became final.  

Newly received evidence includes the Veteran's statements, including those rendered before the Board in August 2011 and VA and private treatment records.  The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, evidence that supports the Veteran's assertion, as stated at the time of his August 2011 Board hearing, that his hypertension is aggravated by his service-connected PTSD.  VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, while the Veteran originally sought service connection for hypertension secondary to service-connected diabetes mellitus, the fact that he now seeks such secondary to another service-connected disability does not constitute a new claim.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, now captioned as entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  38 U.S.C.A.
§ 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the VA Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At the time the Veteran filed both his original October 2005 and his most recent December 2008 claim of entitlement to service connection for hypertension, he asserted that such was secondary to his service-connected diabetes mellitus.  Of record are one private opinion and a number of VA opinions as to whether the Veteran's hypertension is secondary to his service-connected diabetes.  None of the opinions of record discussing hypertension and diabetes mellitus are sufficient to grant the Veteran's claim.  However, as discussed above, at the time of his August 2011 Board hearing, the Veteran asserted entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  See Robinson, 557 F.3d at 1361.

It is undisputed that the Veteran has been diagnosed with hypertension and is service-connected for PTSD.  Thus, the remaining issue is whether the Veteran's hypertension is secondary to, i.e., was caused or aggravated by, his service-connected PTSD.  On this issue, the Board notes that there is one opinion of record.

In an August 2011 statement, a VA psychiatrist reported that the Veteran was a combat Veteran diagnosed with PTSD.  The psychiatrist reported that the Veteran was receiving VA treatment for the same.  The psychiatrist opined that, in her professional opinion, the Veteran's PTSD more likely than not has a negative effect his existing hypertension.

There is no negative evidence of record.  It is significant that the psychiatrist that submitted the opinion appears to work at the VA facility wherein the Veteran obtains his PTSD treatment.  While the psychiatrist did not specifically state that she was treating the Veteran, the Board will assume that she rendered her nexus opinion with knowledge of the Veteran's PTSD symptoms and treatment, as well as the effect of such on his hypertension.  

Thus, based on the foregoing, giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for hypertension, to include as secondary to service-connected PTSD, is warranted.  38 U.S.C.A.            § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

The claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is reopened.

Service connection for hypertension, to include as secondary to service-connected PTSD, is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


